Citation Nr: 1531491	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo
INTRODUCTION

The Veteran had active service from September 1966 to January 1972 and from October 1988 to July 1992.  The Veteran also served in the National Guard between those two periods of active duty and after the second period of active service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of a VA Regional Office (RO).  The Board notes that the Veteran's claim was filed with the RO in Denver, Colorado, brokered to the RO in San Diego, California (for development and adjudication), and then returned to the Denver RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in June 2012 and May 2014 at which time it was remanded for additional development.  It is now returned to the Board.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that another remand is required in this case for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

In June 2012 and May 2014, the Board remanded the case for additional development, to include scheduling the Veteran for a VA examination and to obtain outstanding service treatment records.  At the August 2011 Travel Board hearing, the Veteran testified that he had a National Guard physical examination in November 1997 which contains pertinent findings.  Transcript at 3 & 10-11 (2011).  He further testified to having been involved in motor vehicle accidents during service in the late 1980s or early 1990s in which he sustained whiplash.  Id. at 20-22.  The Board observes that this was apparently during a period of active duty.  
As a result, the June 2012 and May 2014 remands instructed the RO to obtain the Veteran's November 1997 National Guard separation examination report, along with records pertaining to motor vehicle accidents during the late 1980s or early 1990s.  

Historically, in June 2012, the AMC initially sent a letter to the Adjutant General of Colorado and requested a copy of all physical examination reports, to include the November 1997 separation examination, as well as copies of any records pertaining to motor vehicle accidents that the Veteran may have been involved in during the late 1980s or early 1990s.  In the letter, the AMC also requested a complete copy of all military service treatment records as well as any line of duty determinations (LODs) which may have been made because of any injury.  

In a June 2012 response, an Archivist at the Colorado National Guard provided a copy of the Veteran's Report of Separation and Record of Service (NGB Form 22), copies of the Veteran's DD 214 forms for his periods of active service, copies of the August 1993 medical examination report and additional medical records related to this examination report.  In the letter, the Archivist noted that these were the only medical records located in the Veteran's file and that a review of his entire file was absent for any LODs or his last Report of Medical Examination.  The Archivist also provided the name of the designated point of contact (POC) at the Colorado Air Force National Guard (COANG) medical record maintenance center.  

In a March 2013 Report of General Information slip, the Veteran Service Representative (VSR) noted that he had contacted the POC at the COANG medical record maintenance center, and she had informed him that the records had retired to the Records Management Center (RMC).  In a subsequent email to the RMC, also dated in March 2013, the VSR requested the Veteran's service treatment records to include his separation examination report and records pertaining to any motor vehicle accidents.  

In an April 2013 response, the designated contact at the RMC indicated that a search of their facility had been negative for the requested service treatment records and should these records be located in the future, they would forward them to the RO.  Finally, a March 2013 request for information under the Personnel Information Exchange System (PIES) requested the Veteran's November 1997 National Guard Separation examination report, along with records pertaining to motor vehicle accidents during the late 1980s or early 1990s.  A negative response was generated by the NPRC in June 2013 indicating that there were no service treatment records under either Code 13 (the NPRC) or 22 (the United States Air Force Military Personnel Center at Randolph Air Force Base in Texas).  However, the NPRC suggested that the AOJ and/or AMC contact the health facility at the Veteran's separation point if the separation was recent and the Veteran did not have his service treatment records.

The May 2014 Board remand directives specifically requested that the RO "[c]ontact the health facility at the Veteran's separation point at the time he separated from the United States Air Force National Guard of Colorado in October 1997 in an effort to obtain the November 1997 National Guard separation examination report, along with records pertaining to motor vehicle accidents during the late 1980s or early 1990s."  Thereafter, in February 2015, the RO sent a letter to the Colorado Air National Guard requesting copies of the Veteran's November 1997 National Guard separation examination report; records pertaining to motor vehicle accidents during the late 1980s or early 1990s; physical examinations, to include the EOD and RAD examinations; all service treatment records; any line of duty determination, which may have been made because of injury; and verification of all periods of service to include active duty for training (ACDUTRA).  There is no indication that the health care facility itself was ever contacted. 

Subsequently, the RO issued a May 2015 supplemental statement of the case (SSOC) continuing the denial of entitlement to service connection for the claimed back and neck conditions.  Crucially, the May 2015 SSOC indicates that on March 9, 2015, the RO received a negative response from the Colorado Air National Guard stating that "they were unable to obtain copies of the November 1997 separation examination report along with records pertaining to the motor vehicle accidents during the late 1980s and early 1990s" however, no such document has been made a part of the record available to the Board.  In fact, a review of the Virtual VA and VBMS electronic file systems did not reveal a March 2015 negative response or any additional response received after the RO's February 2015 request.  (Whether it exists in a temporary file maintained by the RO is not known by the Board.)  Consequently, the originating agency should search for any response received by the Colorado Air National Guard and make it a part of the record available to the Board.  Accordingly, to the extent that there has not been substantial compliance with the May 2014 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A search should be made for any negative response to the February 2015 record request by VA received from the Colorado Air National Guard.  If located, this should be associated with the record.  

2.  The RO must contact the health facility itself (not the Colorado Air National Guard Headquarters again) at the Veteran's separation point at the time he separated from the United States Air Force National Guard of Colorado in October 1997 and request the Veteran's November 1997 National Guard separation examination report, along with records pertaining to motor vehicle accidents during the late 1980s or early 1990s.  If the name of this health facility is unknown, then contact the Colorado Air National Guard Headquarters and/or the Veteran to determine the name of the facility where the separation examination was most likely conducted.  Make as many requests as are necessary to obtain relevant records and end efforts to do so if the records sought do not exist or it is determined that further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

3.  Additionally, undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  

The Board is particularly interested in treatment records from Dr. Wong at the Denver Spine Clinic, as well as the specific dates in which the Veteran received treatment there.  All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran and his representative must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

4.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorders on appeal. 

5.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


